DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection of Claims 1-4 and 6-8 under 35 U.S.C. 102(a)(1) has been withdrawn based upon the amended Claim language of Claims 1-4 and 6-8 filed on April 22, 2022.
The amendment filed April 22, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a magnet element magnetically attached to the torsion spring.” There is no support in the original disclosure for the magnet element being “magnetically attached  . . . .” 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1 an 9 are objected to because of the following informalities:  
Regarding Claim 1, Claim 1 defines the elastic body as a “torque spring.” Torsion springs are helical springs that exert a torque or rotatory force when attached to other components. Utilizing the term “torque spring” creates some confusion in the claimed subject matter as there is a compression type spring included in the drawings and the instant application does not include embodiment comprising of a torsion spring.   Appropriate correction is required.
Regarding Claim 9, amended Claim 9 recites “each of” in Line 1. Due to the amended language of Claim 9, it appears that the phrase “each of” is no longer relevant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as unpatentable over Lai (US 8,960,058 B2), in view of Bubel (US 2006/0016300 A1), in view of Chuang (US 2014/0000420 A1), in view of Cutler et al. (US 7,810,416 B2), in further view of American Elements (https://web.archive.org/web/20160526215003/https://www.americanelements.com/iron-spring-7439-89-6).
Regarding Claim 1, Lai discloses a torque screwdriver comprising: a sleeve (1), having a first trough (32), a second trough (comprising of 15/31) formed beside the first trough (32) and a third trough (14) formed beside the second trough (15/31): an escape element (40) disposed in the third trough (14, see Fig. 5; at least a portion of escape element (40) is located in the third trough (14)), rotated with the sleeve (1); comprising a base plate (the hexagonal portion of Lai, 40) and a driving teeth (401) extending therefrom, and each driving tooth (401) having a buffer surface (See Fig. 1); an elastic body (35), disposed in the sleeve (1) and formed beside the escape element (40): and a shaft (comprising of 411/5/9), comprising a teeth seat (41) and a rod (comprising of 411/5/9) extended from the teeth seat (41); the teeth seat (41) being disposed in the third trough (14) and having driven teeth (413), each driven tooth (413) engaging or disengaging with one of the driving teeth (401); and a fixing plate (34) disposed in the second trough (15/31); wherein the elastic body (35) is a torque spring . . .; the elastic body (35) is held between the fixing plate (34) and the escape element (40); wherein the  second trough (15/31) in shape.
Lai does not disclose wherein the third trough (14) is regular hexagonal shape and the base plate (the hexagonal portion of Lai, 40) corresponds to the third trough (14) in shape.
However, rearrangement of parts and reversal of parts, which would not modify the operation of the device, and without any new or unexpected results, has been held to be an obvious matter of design choice. See MPEP 2144.04.VI.A,C. In this case repositioning/reversing the hexagonal portion (Lai, 15) of the second trough (Lai, 15/31) of Lai to be located in the third trough (Lai, 14) of Lai instead of the second trough (Lai, 15/31) of Lai, is one of a matter of design choice that would not modify the operation of the device, and would not produce any new or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque screwdriver of Lai, wherein the third trough is regular hexagonal shape, and the base plate corresponds to the third trough in shape, and the second trough is of a circular shape, as a matter of design choice.
Additionally, Bubel teaches a torque screwdriver, comprising of a first, second and third trough. See Bubel, Fig. 2. Bubel teaches the concept of making the shape of the inner surface of the third trough to correspond to the same shape as the outside surface of the escape element (5); a peripheral size of the first trough is less than an inner diameter of the second trough, and an inner diameter of the second trough is less than a peripheral size of the third trough. See Bubel, Fig. 2.

    PNG
    media_image1.png
    454
    736
    media_image1.png
    Greyscale

Therefore, it would have been obvious to reposition the repositioning/reversing the hexagonal portion (Lai, 15) of the second trough of Lai (15/31) to be located in the third trough (Lai, 14) of Lai instead of the second trough ( Lai, 15/31) of Lai, as a matter of design choice, as taught by Bubel, for ease of manufacturing and to save costs, as a known alternative means of achieving the same results requiring routine experimentations without any new or unexpected results. 
To the extent that Applicant may argue that the third trough of Bubel is not hexagonal; and therefore, Bubel does not provide what Lai lacks, it has been held that changes is shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.IV.B. Therefore, the shape of the third trough of Bubel or Lai, as modified, is one of a matter of design choice, to be selected as well-known alternative means of allowing relative translational movement of the two parts while locking the relative rotational movement of the two parts, without any new or unexpected results.
Lai, as modified, does not disclose wherein the fixing plate is a magnetic element.
However, Chuang teaches a plate (24) that is comprised of a magnetic element located at the intersection of a first trough (22) and a second trough (21) of Chuang. See Chuang, Fig. 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque screwdriver of Lai, as modified, wherein the fixing plate (Lai, 33/34) is a magnetic element, as taught by Chuang, for the purpose of providing a magnetic force to the first trough, for attracting a connection member made of a magnetic conduction material, e.g. a screw.
Lai, as modified, may not explicitly disclose wherein the magnetic element (Chuang, 24; Lai, 33/34) is magnetically attached to the toque spring (Lai, 35)
However, Cutler teaches a torque limiting driver comprising of a metal spring (42). See Cutler, Fig. 1C and Col. 8, Lines 20-21.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque screwdriver of Lai, as modified, wherein the torque spring of Lai comprises of metal, as taught by Cutler, for the purpose of ensuring the tools ability to withstand the forces placed upon it. Furthermore, it would have been obvious for the spring to be made out of iron, as taught by NPL reference American Elements, as iron springs are known to be used for storing and releasing mechanical energy with the capability of being manufactured within strict tolerances. As a result of selecting an iron spring for the spring of Lai, as taught by Cutler and American Elements, for the purpose of ensuring reliable torque settings, the spring of Lai (35) would inherently be magnetically attached to the magnetic element (Chuang, 24; Lai, 33/34).

    PNG
    media_image2.png
    269
    166
    media_image2.png
    Greyscale
Regarding Claim 2, Lai, as modified, discloses the torque screwdriver of Claim 1, as previously discussed above, wherein each driving tooth (Lai, 401) further comprises a slant connected to the buffer surface; and a notch is formed between each adjacent two of the driving teeth (Lai, 401). See Lai, Fig. 1. 



    PNG
    media_image3.png
    279
    316
    media_image3.png
    Greyscale
Regarding Claim 3, Lai, as modified, discloses the torque screwdriver of Claim 1, as previously discussed above, wherein each driven tooth (Lai,    
413) further comprises a slant and a buffer surface connected to an end of the slant; and a notch is formed between each adjacent two of the driven teeth (Lai, 413). See Lai, Fig. 2. 
Regarding Claim 4, Lai, as modified, discloses the torque screwdriver of Claim 1, as previously discussed above, wherein a first step (see Lai, Fig. 4) is formed at a junction between the first trough (Lai, 32) and the second trough (Lai, 15/31); the fixing plate (Lai, 33/34) abuts against the first step (see Lai, Fig. 4).

    PNG
    media_image4.png
    380
    707
    media_image4.png
    Greyscale

Regarding Claim 6, Lai, as modified, discloses the torque screwdriver of Claim 1, as previously discussed above, further comprising an adjusting ring (Lai, 7) disposed in the third trough (Lai, 14) and away from the second trough (Lai, 15/31). See Lai, Fig. 1, Col. 4, Lines 60-62, and Col. 6, Lines 4-6.
Regarding Claim 7, Lai discloses the torque screwdriver of Claim 6, as previously discussed above, wherein the adjusting ring (Lai, 7) has an outer thread (Lai, 71), and the third trough (Lai, 14) is formed with an inner thread (Lai, 16) screwed with the outer thread (Lai, 71). See Lai, Fig. 1 and Col. 4, Lines 60-62, and Col. 6, Lines 4-6.
Regarding Claim 8, Lai, as modified, discloses the torque screwdriver of Claim 6, as previously discussed above, wherein the shaft (Lai, comprising of 411/5/9) further comprises a cylinder section (Lai, 91) between the teeth seat (Lai, 413) and the rod (Lai, comprising of 411/5/9), and the adjusting ring (Lai, 7) is put around the cylinder section (Lai, 91). See Fig. 1.
Regarding Claim 9, Lai, as modified, discloses the torque screwdriver of Claim 1, as previously discussed above, wherein 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that because Chaung’s elastic body (14) is not held between the magnetic fixing plate (24) and the escape element (23) that it is improper to combine the concept of a magnetic fixing plate (24) as taught by Chaung to the fixing plate (33/34) of Lai. The examiner respectfully disagrees and reiterates that is would have been obvious to modify Lai to include the magnetic fixing plate properties of Chaung for the purpose of providing a magnetic force to the first trough, for attracting a connection member made of a magnetic conduction material, e.g. a screw.
Applicant argues that neither Lai nor Chuang, or even Bubel, discloses the same structural feature with different sizes of troughs, such that all components can be assembled in order, so that assembling becomes easier.  The examiner respectfully disagrees with the Applicant’s argument as the shape and different sizes of the troughs disclosed by Lai, as modified, under a broadest reasonable interpretation of the instant claim language meet all of the limitations of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723